972 So. 2d 295 (2008)
Ronald A. BRYAN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D07-2407.
District Court of Appeal of Florida, First District.
January 23, 2008.
Ronald A. Bryan, pro se, Appellant.
Bill McCollum, Attorney General, and Giselle Lylen Rivera, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant challenges the summary denial of his "Motion To Allow Credit For Jail Time" filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because appellant is entitled to an additional day of jail credit, we reverse.
On March 2, 2004, after a violation of probation, appellant was sentenced in case number 03-0556G to five years' imprisonment with credit for 204 days served. He was further sentenced on April 20, 2004, to five years' imprisonment with credit for 253 days served in case number 05-2561G. In the instant motion, appellant alleges that he is entitled to 273 days of jail credit in both cases. While this blanket assertion is incorrect, the trial court correctly noted that appellant is entitled to credit for 254 days served from August 11, 2003, to April 20, 2004, in case number 03-2561G. The trial court, however, failed to grant the additional day of jail credit. Appellant is entitled to jail credit for each day he served in the county jail prior to sentencing. See Griffin v. State, 828 So. 2d 1087 (Fla. 1st DCA 2002).
We therefore reverse the trial court's summary denial of the appellant's motion for jail time credit and remand for the trial court to grant appellant an additional day of jail credit in case number 05-2561G.
REVERSED AND REMANDED.
BROWNING, C.J., VAN NORTWICK and ROBERTS, JJ., concur.